Crosby, J.
The records show that one Mary Minchin was the owner of a certain lot of land upon which a building was in process of erection; that she gave to the defendant William W. Babcock Company a note for $7,500 secured by a mortgage on the lot, and also entered into a construction loan agreement with the defendant by the terms of which the latter was to advance $7,250 in nine payments, to complete the building in accordance with the agreement, which amount was secured by the mortgage.
*267The plaintiff, who painted the building, was given an order on the defendant by Minchin, dated May 9, 1918, which provided that $175 should be paid to the plaintiff out of the eighth payment, and $225 out of the ninth payment when those payments should become due under the construction agreement. This order was accepted by the defendant upon the following conditions: “When Mary Minchin shall earn her 8th payment as per construction mortgage agreement ... we will pay the said R. Gallner the sum of One Hundred Seventy-five Dollars and when said Minchin shall earn her 9th payment ... we will pay the said R. Gallner the sum of Two Hundred Twenty-five Dollars.”
Before this order was given, the plaintiff had finished his work and there was due him $450. As the building was not completed in accordance with the construction agreement, the defendant refused to pay the plaintiff. But there was evidence that it agreeá to do so if he and another workman (Vincent) would each deduct $50 from their respective bills, so that the house might be papered; that the plaintiff and Vincent agreed to such deductions, and that one Atlas, who was claimed to be the real owner of the building and agent of Minchin, assented to this arrangement and the order above referred to was given and accepted by the defendant; that a similar order was given to Vincent for the amount due him less $50, which also was accepted by the defendant; and a similar order for $100 was given to the paper hanger.
There was further evidence that after the order was prepared but before it was accepted by the plaintiff, he submitted it to his attorney and then returned to the defendant’s office, and in the presence of Atlas, said to Babcock, the defendant’s manager, that he (Babcock) should not find any fault afterwards and should not say “'We need something there to be finished’ — to hold my money back, — screens, or screen doors or shades” and that Babcock replied, “Oh, as soon as the house is all papered you will get your money. The rent will take care of the screens;” that afterwards the paper hanging was finished, and the only work that then remained to be done to complete the building under the construction agreement, was to put in the shades, screens and screen doors. The plaintiff testified that after he came back to the defendant’s office with the order he said to Babcock “When the papering is completed you will say something has to be done;” *268that Babcock replied “Never mind something has to be done. The house has got to be papered, and you will get your money, and the little things that has got to be done is going to be taken off the rents.” There was other evidence which tended to corroborate the testimony of the plaintiff respecting the above conversation.
The presiding judge correctly instructed the jury that the plaintiff could not recover on the order as originally drawn as the work under the construction agreement had not been fully performed; but he submitted to them the questions whether the terms of the order had been modified, and whether the conditional acceptance thereof by the defendant had been waived. We are of opinion that there was evidence for the jury on both questions. 'The parties could modify by a subsequent oral agreement the original contract or could waive its terms. Bartlett v. Stanchfield, 148 Mass. 394. Goodhue v. Hartford Fire Ins. Co. 175 Mass. 187. Gilman & Son, Inc. v. Turner Tanning Machinery Co. 232 Mass. 573, 575. It is plain that the terms of the order as conditionally accepted by the defendant could be neither modified nor waived except with the consent of all the parties in interest.
As the verdicts were for the plaintiff, it is to be assumed that the jury found all the subsidiary facts necessary to support the general finding. There was evidence that Atlas was the real owner; that Mary Minchin was merely “a straw woman;” that Atlas was her agent authorized to bind her in assenting to any modification or waiver of the terms of the order, and to its acceptance; that, he did so agree to the modification thereof and to a waiver of the conditional acceptance; that the plaintiff and the defendant also agreed to such modification and waiver, and that the change was made for a valuable consideration.
The defendant presented nine requests for rulings. The first, second, third and fifth are waived; those remaining, which in substance were to the effect that there was no evidence sufficient to warrant the jury in making the subsidiary findings above referred to and necessary to entitle the plaintiff,to .recover, could; not have been given.
There is nothing in the objection of the plaintiff that the defendant’s exceptions were not properly saved because none was taken to the charge. It appears from the bill of exceptions in *269each case that the court refused to give the instructions requested except so far as they were given in substance in the charge, and the 'defendant excepted to such refusal except so far as the instructions requested were so given. The exceptions were properly saved. The defendant could not except to the charge as a whole, with which apparently it was satisfied, but (unless greater specification is required by the judge, Randall v. Peerless Motor Car Co. 212 Mass. 352, 382, 383,) only so far as it was inconsistent with the requests or not covered by them. The issues raised presented questions of fact which were submitted to the jury with correct instructions.
In each case the entry must be

Exceptions overruled.